t c memo united_states tax_court g dastgir and mary a qureshi petitioners v commissioner of internal revenue respondent docket no filed date warren neal nemiroff for petitioners stephen m friedberg for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax a dollar_figure addition_to_tax for valuation_overstatement pursuant to sec_6659 and additional interest pursuant to sec_6621 as an alternative to the pursuant to the tax_reform_act_of_1986 publaw_99_514 continued sec_6659 addition_to_tax respondent determined a dollar_figure addition_to_tax for substantial_understatement of tax pursuant to sec_6661 following concessions by petitioners the issues for decision are whether a closing_agreement entered into by the parties on date precludes petitioners from entitlement to a claimed depreciation deduction investment_tax_credit and loss from a program marketed by or on behalf of foodsource inc hereinafter this program is referred to as the foodsource program for and if not whether petitioners are entitled to the depreciation deduction investment_tax_credit and loss for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference the record before us is incomplete nonetheless we have attempted as best we can to ascertain the facts necessary to resolve the issues before us continued sec c 100_stat_2744 former sec_6621 was redesignated as sec_6621 except as otherwise indicated all section references are to the internal_revenue_code for the year under consideration petitioners acknowledge that in the event we sustain respondent’s deficiency determination they are liable for both the sec_6659 addition_to_tax and additional interest pursuant to sec_6621 for a better understanding of the foodsource program continued background petitioners g dastgir and mary a qureshi husband and wife resided in richmond virginia at the time they filed their petition petitioners timely filed a joint federal_income_tax return for g dastgir qureshi petitioner is a physician he received his education and training in internal medicine and hematology oncology at the medical college of virginia and columbia university in he joined the faculty of the medical college of virginia at all relevant times petitioner was an assistant professor at the medical college of virginia in petitioners’ income was approximately dollar_figure during the year under consideration petitioner received wages of dollar_figure foodsource foodsource inc foodsource is a california company that during the period sold interests in controlled atmosphere refrigerated containers to various investors the budd company of continued see noonan v commissioner tcmemo_1986_449 affd without published opinion sub nom hillendahl v commissioner 976_f2d_737 9th cir and brand v commissioner tcmemo_1988_194 beginning in date containers were sold by foodsource sales inc a corporation wholly owned by david a dixon who owned or controlled a majority of foodsource’s stock for simplicity both foodsource and foodsource sales inc are referred to herein as foodsource pennsylvania budd co manufactured the containers the refrigerated containers controlled the atmosphere for post-harvest preservation and transportation of perishable agricultural commodities in foodsource sold a container for dollar_figure petitioner was introduced to the foodsource program through skip stewart who received a commission for each container sold among other things mr stewart informed petitioner of the potential tax advantages petitioner could expect to receive from an investment in the foodsource program foodsource supplied petitioner with information about its containers and program petitioner engaged a richmond virginia law firm to review the foodsource documentation petitioner did not investigate the reasonableness of the container’s purchase_price the practicality of owning a fractional interest in a container or the viability of the foodsource program in petitioner purchased a one-half interest5 in foodsource container no the price for petitioner’s one- half interest was dollar_figure petitioner paid dollar_figure in cash and gave a nonrecourse note for the balance subsequently he exchanged a recourse note for the nonrecourse note although petitioner expected the foodsource container to generate rental income sufficient to pay for the cost of the the remaining 50-percent interest was purchased by petitioners’ neighbor tom ream container as well as yield a profit he understood that if the monthly earnings from the container rental were insufficient to meet monthly expenses he would be required to pay the difference petitioner never saw or possessed the container petitioner received periodic statements from foodsource with respect to his interest in the container that purported to show rental revenues generated and expenses_incurred he eventually discovered that the revenue information contained in these statements was false petitioner made three payments in to foodsource totalling dollar_figure for the purpose of these payments is unknown in petitioner was notified that the budd co had possession of his container and that the budd co was planning to sell it the budd co offered to sell the container to petitioner and mr tom ream the other 50-percent interest holder for dollar_figure neither petitioner nor mr ream chose to accept this offer eventually the container was sold at auction foodsource filed for bankruptcy in in petitioner paid dollar_figure on his recourse note to foodsource’s trustee in bankruptcy closing_agreement on their tax returns for and petitioners claimed credits deductions and losses with respect to the record is devoid of any evidence as to why the budd co possessed the container at that time petitioner’s investment and participation in the foodsource program respondent determined that the foodsource program was an abusive_tax_shelter petitioner was one of a large number of persons nationwide who had invested in the foodsource program and claimed credits deductions and losses with respect thereto which respondent disallowed in order to resolve common issues test case petitioners were selected among the persons whose credits deductions and losses had been disallowed by respondent and who had petitioned this court for a redetermination of that disallowance we rendered an opinion in the consolidated test cases entitled noonan v commissioner tcmemo_1986_449 affd without published opinion sub nom hillendahl v commissioner 976_f2d_737 9th cir subsequent to our decisions in noonan and the conclusion of the appeal thereof on date petitioners and respondent entered into a closing_agreement form_906 regarding the credits deductions and losses petitioners claimed on their and tax returns with respect to petitioner’s investment and participation in the foodsource program in pertinent part the closing_agreement states petitioners claimed refunds for carrybacks to their through tax years based upon the depreciation_deductions interest_expense and investment_tax_credit as a result of petitioner’s purchase of the container whereas a dispute has arisen between the parties as to the amount of the taxpayers’ income gains losses credits and deductions related to investments and transactions with foodsource inc and whereas the parties wish to determine with finality the taxpayers’ income gains losses credits and deductions for the taxable years ending date date date and date with respect to investments and transactions with foodsource inc now it is hereby determined and agreed for federal_income_tax purposes that no item_of_income gain loss credit and deduction from the taxpayers’ transactions and investments with respect to foodsource inc is recognized with regard to container which was considered to be placed_in_service_date no depreciable basis shall be allowed for the container no investment_tax_credit shall be allowed for the container any interest_paid on the note financing the purchased container from foodsource inc would not be allowed as a deduction in any year no maintenance insurance or other operating_expenses would be allowed to the extent cash payments were paid for them unless a portion of the container income reported was used to offset the expense overvaluation and negligence penalties are determined to be none and none for the year none and none for the year none and none for the year and dollar_figure and none for the year respectively any future receipt by the taxpayers of damages or monies from foodsource or its related entities and agents shall be included as ordinary_income of the taxpayers in the taxable_year of receipt any future cash payments on notes financing the purchase of the container which are either required by a court of law or by a settlement based on pending litigation with respect to the debt will be allowed as an operating expense in the year paid item would then be superseded petitioners’ federal_income_tax return on schedule c attached to petitioners’ federal_income_tax return petitioners claimed a dollar_figure depreciation deduction and reported a dollar_figure net_loss with respect to petitioner’s investment in the foodsource program also on form_3468 computation of investment_credit attached to their return petitioners claimed a dollar_figure investment_tax_credit with respect to petitioner’s investment in the foodsource program respondent disallowed the claimed depreciation deduction investment_tax_credit and loss opinion issue validity of the closing_agreement for initially we must determine whether the closing_agreement entered into by petitioners and respondent in date precludes petitioners from claiming the disputed deduction credit and loss for petitioners contend that the closing_agreement is applicable only to those years enumerated therein namely and and hence has no applicability to respondent on the other hand contends that the closing_agreement is applicable to all matters concerning petitioner’s investment and participation in the foodsource program sec_7121 authorizes the secretary_of_the_treasury or_his_delegate to enter into written closing agreements with respect to the tax_liability of any person for any taxable_period such closing agreements are binding on the parties as to the matters agreed upon and may not be annulled modified set_aside or disregarded in any suit or proceeding unless there is a showing of fraud malfeasance or misrepresentation of a material fact sec_7121 100_tc_319 affd 47_f3d_168 6th cir 90_tc_753 a form_906 is a final and conclusive agreement that is binding only as to matters agreed upon for the taxable_period stated in the agreement 97_tc_1 zaentz v commissioner supra pincite sec_301_7121-1 proced admin regs closing agreements are interpreted using ordinary contract law principles which generally require that we look within the four corners of the agreement rink v commissioner supra pincite the closing_agreement is not a model of clarity the first introductory clause therein supports respondent’s position that the closing_agreement relates to a transaction namely neither party contends that fraud malfeasance or misrepresentation of a material fact exist in this case petitioner’s investment in foodsource not specific years also the body of the closing_agreement specifically paragraphs and supports respondent’s transaction position however the second introductory clause clearly supports petitioner’s position it refers to specific taxable years namely and respondent’s agents drafted the closing_agreement it is a well-established principle of contract law that where an agreement contains an ambiguity the ambiguity is resolved against the drafter of the agreement see 649_f2d_1004 4th cir see also 37_f3d_55 2d cir 963_f2d_1342 10th cir 895_f2d_501 8th cir 591_f2d_629 ct_cl this rules applies to the internal_revenue_service as drafter of a stipulated agreement 875_f2d_1396 9th cir each tax_year is a separate matter see 661_f2d_203 if the parties had intended to be included in their closing_agreement they could have done so but they did not accordingly we hold that the closing_agreement per se does not preclude petitioners from entitlement to the claimed depreciation deduction investment_tax_credit and loss for issue depreciation investment_tax_credit and loss arising from foodsource investment in order to establish petitioners’ entitlement to an investment_tax_credit and depreciation deduction for petitioners must establish that the container was placed_in_service during the taxable_year petitioner had a profit objective in acquiring and holding the property and petitioner had a particular basis in the property for tax purposes in order to establish petitioners’ foodsource loss petitioners must prove that it was a loss connected with a transaction entered into for profit a placed_in_service depreciation begins and the investment_tax_credit is allowed in the year in which a taxpayer places the qualifying property in service sec_38 sec_46 and c sec_1_46-3 sec_1_167_a_-10 sec_1_167_a_-11 income_tax regs property is placed_in_service when it is placed in a condition or state of readiness and availability for a specifically assigned function whether in a trade_or_business in the production_of_income in a tax-exempt activity or in a personal activity sec_1 d ii a -11 e i income_tax regs here paragraph of the closing_agreement states that petitioner’s container was placed_in_service on date no evidence to the contrary was presented accordingly petitioners are not entitled to the claimed investment_tax_credit for b profit objective in order to qualify for depreciation and other expense deductions with respect to the container petitioners must demonstrate that the container was used in a trade_or_business or was held_for_the_production_of_income sec_162 sec_167 sec_212 to be entitled to a depreciation deduction petitioner must prove that he had an actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir for this purpose profit means economic profit independent of tax savings 81_tc_210 there is no requirement that a reasonable expectation of profit exist 90_tc_960 affd without published opinion 899_f2d_18 9th cir the determination of whether an activity is engaged in for profit is made by reference to objective standards taking into account all the facts and circumstances of each case 78_tc_471 affd 722_f2d_695 11th cir greater weight is given to the objective facts than to the taxpayer’s own statements of intent sec_1_183-2 income_tax regs a taxpayer bears sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors used in determining whether an activity is engaged in for profit the regulation lists nine continued the burden to prove that he engaged in the activity with the objective of realizing an economic profit within the meaning of sec_183 surloff v commissioner supra if a taxpayer engages in an activity without a profit objective deductions attributable to the activity are allowed only to the extent of the income derived from the activity sec_183 76_tc_759 petitioner argues that he had an honest and actual profit objective in purchasing the container he also contends that his investment in the container was a business or an enterprise entered into for profit respondent on the other hand argues that petitioner’s foodsource investment was only a means of receiving tax benefits we agree with respondent continued factors the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements indicating personal pleasure or recreation no single factor nor the existence of even a majority of the factors is controlling 86_tc_360 72_tc_411 affd without published opinion 647_f2d_170 9th cir see also 32_f3d_94 4th cir affd tcmemo_1993_396 in applying these factors courts have universally sought to ascertain the taxpayer’s true intent 78_tc_642 affd without opinion 702_f2d_1205 d c cir petitioner contends that he did everything he could to guarantee this was a legitimate investment although petitioner did request a law firm to review literature from foodsource he did nothing else he did not seek any independent verification of the information foodsource provided he did not inquire as to the actual cost of manufacturing the container nor did he attempt to evaluate the container’s fair_market_value based on the record before us we are not persuaded that petitioner had an actual and honest profit objective with respect to his involvement in the foodsource program see 84_tc_210 affd per curiam 788_f2d_695 11th cir we do not believe that petitioner invested dollar_figure in a year when petitioners’ income was approximately dollar_figure for the purpose of generating an unknown and unsubstantiated amount of future income clearly of considerable if not primary importance to petitioner in his participation in the foodsource program was the immediate tax advantages he could achieve and the refunds that could be and were claimed on petitioners’ amended returns for prior years petitioner had no background or experience in the transportation of produce nor did he exhibit any desire to become involved with it he did not follow up on his investment to determine whether the container was completed or placed in an income-producing use he never had control_over the container none of the factors enunciated in sec_1_183-2 income_tax regs favors petitioners other than the absence of personal pleasure or recreation factor we conclude and thus hold that petitioner’s investment in the foodsource container was not made with an actual and honest profit objective petitioners therefore are not entitled to the depreciation deduction for dollar_figure c business loss petitioners have the burden of establishing that petitioner sustained a loss in a transaction entered into for profit in sec_165 provides as follows sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitation on losses of individuals -- in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in any transaction entered into for profit though not connected with a trade_or_business sec_1_165-1 income_tax regs provides to be allowable as a deduction under sec_165 a loss must be evidenced by in light of these holdings we need not determine petitioner’s adjusted_basis for purposes of investment_tax_credit and depreciation closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year petitioners argue that they are entitled to a dollar_figure loss pursuant to sec_165 with respect to petitioner’s investment in the foodsource program respondent contends that petitioner did not enter into the foodsource program primarily for profit and therefore petitioners are not entitled to the loss claimed see 82_tc_1001 the only evidence petitioners presented in this regard was petitioner’s blanket assertion that he possessed a profit_motive in entering the foodsource investment we are not required to and do not accept this blanket self-serving assertion petitioner attempted in to recoup his lost investment from prior years he has failed to show that he entered into the foodsource program primarily for profit or that he sustained any business-related loss in we conclude that petitioners are not entitled to a sec_165 deduction in for the dollar_figure invested in the foodsource program to reflect the foregoing decision will be entered for respondent petitioner contends that dollar_figure is the amount of his cash investment in the foodsource program
